      Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


MICHAEL GUTTENTAG, Individually          Case No.
and On Behalf of All Others Similarly
Situated,                                CLASS ACTION COMPLAINT FOR
                                         VIOLATIONS OF THE FEDERAL
                           Plaintiff,    SECURITIES LAWS

             v.
                                         JURY TRIAL DEMANDED
JIANPU TECHNOLOGY INC., DAVID
YE, and YILÜ (OSCAR) CHEN,

                           Defendants.
               Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 2 of 31




          Plaintiff Michael Guttentag (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, his counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by Jianpu

Technology Inc. (“Jianpu” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports issued

by and disseminated by Jianpu; and (c) review of other publicly available information concerning

Jianpu.

                          NATURE OF THE ACTION AND OVERVIEW

          1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired Jianpu American Depositary Shares (“ADSs” or “shares”) between May 29, 2018 and

February 16, 2021, inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants

under the Securities Exchange Act of 1934 (the “Exchange Act”).

          2.       Jianpu purports to be the leading independent open platform for discovery and

recommendation of financial products in China. The Company touts its proprietary technology

which provides search results and recommendations tailored to each user’s financial needs and

credit profile.

          3.       On February 16, 2021, Jianpu announced the results of its review into “transactions

carried out by the Credit Card Recommendation Business Unit” with third-party business entities.

The Company concluded that previously reported revenue and associated expenses had been

inflated due to “certain transactions [that] involved third-party agents (including both upstream

agents and downstream suppliers) with undisclosed relationships and some transactions [that]

lacked business substance.” Jianpu stated that it “anticipates the total amount of overstated revenue


                                                    1
            Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 3 of 31




for the fiscal years 2018 and 2019 to be approximately, RMB 90 million and RMB 164 million,

respectively, representing approximately 4.5% and 10.1% of the total revenue previously

reported.”

       4.       On this news, the Company’s share price fell $0.60, or 13%, to close at $3.94 per

share on February 16, 2021, on unusually heavy trading volume.1

       5.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that certain

of the Company’s transactions carried out by the Credit Card Recommendation Business Unit

involved undisclosed relationships or lacked business substance; (2) that, as a result, Jianpu’s

revenue and costs and expenses for fiscal 2018 and 2019 were overstated; (3) that there were

material weaknesses in Jianpu’s internal control over financial reporting; (4) that, as a result of the

foregoing, the Company’s fiscal 2018 Form 20-F was reasonably likely to be restated; and (5) that,

as a result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects were materially misleading and/or lacked a reasonable basis.

       6.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.




1
 All prices herein reflect the change to the ADS ratio effective on or about October 30, 2020 which
had the same effect as a one-for-eight reverse ADS split.

                                                  2
             Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 4 of 31




                                   JURISDICTION AND VENUE

        7.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        10.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        11.      Plaintiff Michael Guttentag, as set forth in the accompanying certification,

incorporated by reference herein, purchased Jianpu shares during the Class Period, and suffered

damages as a result of the federal securities law violations and false and/or misleading statements

and/or material omissions alleged herein.

        12.      Defendant Jianpu is incorporated under the laws of the Cayman Islands with its

principal executive offices located in Beijing, China. Jianpu’s ADSs trade on the New York Stock

Exchange (“NYSE”) under the symbol “JT.”




                                                   3
          Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 5 of 31




        13.       Defendant David Ye (“Ye”) was the Company’s Chief Executive Officer (“CEO”)

at all relevant times.

        14.       Defendant Yilü (Oscar) Chen (“Chen”) was the Company’s Chief Financial Officer

(“CFO”) at all relevant times.

        15.       Defendants Ye and Chen (collectively the “Individual Defendants”), because of

their positions with the Company, possessed the power and authority to control the contents of the

Company’s reports to the SEC, press releases and presentations to securities analysts, money and

portfolio managers and institutional investors, i.e., the market. The Individual Defendants were

provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to, or shortly after, their issuance and had the ability and opportunity to prevent their issuance

or cause them to be corrected. Because of their positions and access to material non-public

information available to them, the Individual Defendants knew that the adverse facts specified

herein had not been disclosed to, and were being concealed from, the public, and that the positive

representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein.

                                 SUBSTANTIVE ALLEGATIONS

                                            Background

        16.       Jianpu purports to be the leading independent open platform for discovery and

recommendation of financial products in China. The Company touts its proprietary technology

which provides search results and recommendations tailored to each user’s financial needs and

credit profile.




                                                   4
            Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 6 of 31




                                    Materially False and Misleading
                               Statements Issued During the Class Period

          17.       The Class Period begins on May 29, 2018. On that day, Jianpu announced its first

quarter 2018 financial results in a press release that stated, in relevant part:2

          First Quarter 2018 Operational Highlights:

                   Number of loan applications submitted through the Company’s platform
                    was approximately 12.1 million in the first quarter of 2018, representing an
                    increase of approximately 21.0% from the prior-year period.

                   Credit card volume, which is the measure of the number of credit cards the
                    Company generate revenues from, reached approximately 1.5 million in the
                    first quarter of 2018, representing an increase of approximately 400% from
                    the prior-year period.

          First Quarter 2018 Financial Highlights:

          Total revenues for the first quarter of 2018 increased by 145% to RMB335.7
          million (US$53.5 million) from RMB137.3 million in the same period of 2017.

          Total recommendation services revenues for the first quarter of 2018 increased by
          131% to RMB289.3 million (US$46.1 million) from RMB125.2 million in the same
          period of 2017.

          Gross profit increased by 139% to RMB286.4 million (US$45.7 million) in the first
          quarter of 2018 from RMB119.9 million in the same period of 2017.

          Non-GAAP adjusted net loss2, which excluded share-based compensation
          expenses, decreased by 35.9% to RMB19.8 million (US$3.2 million) in the first
          quarter of 2018, from RMB30.9 million in the same period of 2017.

          Non-GAAP adjusted EBITDA3, which excluded share-based compensation
          expenses, depreciation and amortization, interest income and expenses, and income
          tax expenses from net loss, for the first quarter of 2018 was a loss of RMB18.6
          million (US$3.0 million), representing a decrease of 30.3% from a loss of RMB26.7
          million in the same period of 2017.

          18.       On August 27, 2018, Jianpu announced its second quarter 2018 financial results in

a press release that stated, in relevant part:




2
    Unless otherwise stated, all emphasis in bold and italics is added, and all footnotes are omitted.

                                                     5
          Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 7 of 31




        Second Quarter 2018 Operational Highlights:

                 Number of loan applications submitted through the Company’s platform
                  was approximately 21.2 million in the second quarter of 2018, representing
                  an increase of approximately 11.0% from the same period of 2017 and an
                  increase of approximately 75.2% from the first quarter of 2018.

                 Credit card volume, which is the measure of the number of credit cards the
                  Company generates revenues from, was approximately 1.6 million in the
                  second quarter of 2018, representing an increase of approximately 167%
                  from the same period of 2017 and an increase of approximately 6.7% from
                  the first quarter of 2018.

        Second Quarter 2018 Financial Highlights:

                 Total revenues for the second quarter of 2018 increased by 91.6% to
                  RMB490.4 million (US$74.1 million) from RMB256.0 million in the same
                  period of 2017.

                 Total recommendation services revenues for the second quarter of 2018
                  increased by 86.2% to RMB441.0 million (US$66.6 million) from
                  RMB236.9 million in the same period of 2017.

                 Gross profit increased by 85.3% to RMB431.2 million (US$65.2 million)
                  in the second quarter of 2018 from RMB232.7 million in the same period
                  of 2017. Gross margin was 87.9% in the second quarter of 2018, compared
                  with 85.3% in the first quarter of 2018.

                 Net loss was RMB61.1 million (US$9.2 million) in the second quarter of
                  2018 and was RMB17.4 million in the same period of 2017. Net loss margin
                  was -12.5% in the second quarter of 2018 compared with -6.8% in the same
                  period of 2017. Non-GAAP adjusted net loss was RMB28.5 million
                  (US$4.3 million) in the second quarter of 2018 and was RMB16.9 million
                  in the same period of 2017. Non-GAAP adjusted net margin1 improved to
                  -5.8% from -6.6% in the same period of 2017.

        19.       On November 19, 2018, Jianpu announced its third quarter 2018 financial results

in a press release that stated, in relevant part:

        Third Quarter 2018 Operational and Financial Highlights:

                 Credit card volume was approximately 2.0 million in the third quarter of
                  2018, representing an increase of approximately 81.8% from the same
                  period of 2017. The average fee per credit card increased by 47.7% to
                  RMB103.59 (US$15.08) in the third quarter of 2018 from RMB70.13 in the
                  third quarter of 2017. As a result, revenues for credit cards1 in the third


                                                    6
          Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 8 of 31




                  quarter of 2018 increased by 175% to RMB204.9 million (US$29.8 million)
                  from RMB74.5 million in the same period of 2017.

                                            *       *       *

                 Net loss was RMB53.5 million (US$7.8 million) in the third quarter of
                  2018, improved from net loss of RMB61.1 million in the second quarter of
                  2018. Net loss margin was -12.1% in the third quarter of 2018 compared
                  with -12.5% in the second quarter of 2018.

                                            *       *       *

        Revenues from recommendation services for credit cards increased by 197% to
        RMB183.5 million (US$26.7 million) in the third quarter of 2018 from RMB61.8
        million in the third quarter of 2017, due to the increase in both credit card volume
        and average fee per credit card. Despite the slowdown of lending activities
        experienced in the third quarter of 2018, the consumer demand towards credit cards
        remained strong. Credit card volume for recommendation services3 in third quarter
        of 2018 was approximately 1.7 million, representing an increase of approximately
        143% from the same period of 2017. The average fee per credit card for
        recommendation services increased to RMB106.10 (US$15.45) in the third quarter
        of 2018 from RMB90.40 in the same period of 2017.

        20.       On February 25, 2019, Jianpu announced its fourth quarter and fiscal year 2018

financial results in a press release that stated, in relevant part:

        Fourth Quarter 2018 Operational and Financial Highlights:

                 Total revenues in the fourth quarter of 2018 increased by 67.3% to
                  RMB742.1 million (US$107.9 million) from RMB443.7 million in the third
                  quarter of 2018, and increased by 26.9% from RMB584.6 million in the
                  same period of 2017.

                 Credit card volume, was approximately 2.9 million in the fourth quarter of
                  2018, representing an increase of approximately 123% from the same
                  period of 2017. The average fee per credit card increased to RMB105.51
                  (US$15.35) in the fourth quarter of 2018 from RMB102.34 in the fourth
                  quarter of 2017. As a result, revenues for credit cards1 in the fourth quarter
                  of 2018 increased by 136% to RMB310.6 million (US$45.2 million) from
                  RMB131.8 million in the same period of 2017.

                                            *       *       *

                 Net income was RMB11.9 million (US$1.7 million) in the fourth quarter of
                  2018, compared with a net loss of RMB136.4 million in the same period of
                  2017 and a net loss of RMB53.5 million in the third quarter of 2018. Net



                                                    7
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 9 of 31




              income margin was 1.6% in the fourth quarter of 2018, compared with net
              loss margin of 23.3% in the same period of 2017 and net loss margin of
              12.1% in the third quarter of 2018.

       Revenues from recommendation services for credit cards increased by 144% to
       RMB289.1 million (US$42.1 million) in the fourth quarter of 2018 from
       RMB118.6 million in the fourth quarter of 2017, due to the increase in both credit
       card volume and average fee per credit card. The consumer demand towards credit
       cards significantly increased, and Jianpu successfully captured the shift of user
       demand and achieved remarkable performance in the credit card recommendation
       services. Credit card volume for recommendation services3 in the fourth quarter of
       2018 was approximately 2.6 million, representing a significant increase of
       approximately 136% from the same period of 2017. The average fee per credit card
       for recommendation services increased to RMB112.05 (US$16.30) in the fourth
       quarter of 2018 from RMB104.49 in the fourth quarter of 2017.

       21.    On April 23, 2019, Jianpu filed its Form 20-F for the period ended December 31,

2018 (the “2018 20-F”), affirming the previously reported financial results. As to related party

transactions, the Company stated:

       For the year ended December 31, 2018, we generated revenues in the total amount
       of RMB105.5 million for the recommendation services to RONG360, RMB13.4
       million for the advertising, marketing and other services to RONG360, and charged
       administrative expenses of RMB10.0 million to RONG360, including expenses
       related to operational, administrative, human resources, legal, accounting and
       internal control.

       For the year ended December 31, 2018, RONG360 charged us RMB4.6 million for
       the collection handling fee for the revenue amount billed to third parties through
       RONG360 by us.

       As of December 31, 2018, the balance arose from the aforementioned related party
       transactions and various operational payments made by RONG360 was RMB61.0
       million. In addition, the accounts receivable billed through RONG360 amounted to
       RMB135.0 million as of December 31, 2018.

       We obtained contractual control of KTN from a company owned by two founders
       of our company in October 2018. The related consideration of RMB6.3 million has
       not been paid as of December 31, 2018.

       Another related party, investee of the company owned by two founders of our
       company, charged us RMB40.2 million of advertising and of marketing expenses
       for providing advertising and marketing service to us for the year ended December
       31, 2018. The balance arose from the aforementioned transactions with this related
       party was RMB5.5 million.


                                               8
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 10 of 31




        22.       The 2018 20-F stated that there was a material weakness in the Company’s internal

control over financial reporting. It stated:

        The material weakness identified relates to the lack of sufficient competent
        financial reporting and accounting personnel with appropriate understanding of
        U.S. GAAP to design and implement formal period-end financial reporting policies
        and procedures, to address complex U.S. GAAP technical accounting issues, and
        to prepare and review our consolidated financial statements and related disclosures
        in accordance with U.S. GAAP and financial reporting requirements set forth by
        the SEC.

        To remedy our identified material weakness, we have implemented and will
        continue to enhance and improve our internal control over financial reporting. In
        2018, we have formed our U.S. GAAP reporting and internal control teams with
        additional qualified accounting and reporting personnel who have appropriate
        knowledge and experience of U.S. GAAP and SEC reporting requirements,
        established standardized financial closing and reporting procedures, including
        oversight and clarifying reporting requirements for non-recurring or complex
        transactions, and implemented training programs for our accounting staffs. We plan
        to further enhance and improve our financial closing and reporting procedures, and
        training programs, especially training related to U.S. GAAP and SEC reporting
        requirements.

        23.       On May 28, 2019, Jianpu announced its first quarter 2019 financial results in a press

release that stated, in relevant part:

        First Quarter 2019 Operational and Financial Highlights:

                 Total revenues in the first quarter of 2019 increased by 95.1% to RMB654.9
                  million (US$97.6 million) from RMB335.7 million in the same period of
                  2018. . . .

                 Credit card volume, was approximately 1.6 million in the first quarter of
                  2019, representing an increase of approximately 6.7% from the same period
                  of 2018. The average fee per credit card increased to RMB105.92
                  (US$15.78) in the first quarter of 2019 from RMB95.20 in the same period
                  of 2018. As a result, revenues for credit cards2 in the first quarter of 2019
                  increased by 18.3% to RMB170.0 million (US$25.3 million) from
                  RMB143.7 million in the same period of 2018.

                                            *       *      *

                 Net income was RMB18.7 million (US$2.8 million) in the first quarter of
                  2019, compared with a net loss of RMB57.1 million in the same period of
                  2018 and a net income of RMB11.9 million in the fourth quarter of 2018.


                                                    9
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 11 of 31




                  Net income margin was 2.9% in the first quarter of 2019, compared with
                  net loss margin of 17.0% in the same period of 2018 and net income margin
                  of 1.6% in the fourth quarter of 2018.

        Revenues from recommendation services for credit cards increased by 15.6% to
        RMB149.3 million (US$22.2 million) in the first quarter of 2019 from RMB129.2
        million in the same period of 2018, due to the increase in both credit card volume
        and average fee per credit card. Credit card volume for recommendation services4
        in the first quarter of 2019 was approximately 1.4 million, representing an increase
        of approximately 7.7% from the same period of 2018. The average fee per credit
        card for recommendation services increased to RMB106.45 (US$15.86) in the first
        quarter of 2019 from RMB97.15 in the same period of 2018.

        24.       On August 26, 2019, Jianpu announced its second quarter 2019 financial results in

a press release that stated, in relevant part:

        Second Quarter 2019 Operational and Financial Highlights:

                 Credit card volume[] was approximately 1.9 million in the second quarter
                  of 2019, representing an increase of approximately 18.8% from the same
                  period of 2018. The average fee per credit card increased to RMB106.52
                  (US$15.522) in the second quarter of 2019 from RMB99.43 in the same
                  period of 2018. As a result, revenues for credit cards1 in the second quarter
                  of 2019 increased by 24.5% to RMB201.5 million (US$29.4 million) from
                  RMB161.8 million in the same period of 2018.

                                            *       *       *

        First Six Months 2019 Operational and Financial Highlights:

                 Credit card volume1 was approximately 3.5 million in the first six months
                  of 2019, representing an increase of approximately 12.9% from the same
                  period of 2018. The average fee per credit card increased to RMB106.24
                  (US$15.48) in the first six months of 2019 from RMB97.39 in the same
                  period of 2018. As a result, revenues for credit cards1 in the first six months
                  of 2019 increased by 21.6% to RMB371.5 million (US$54.1 million) from
                  RMB305.5 million in the same period of 2018.

                                            *       *       *

        Total revenues from recommendation services decreased by 32.0% to
        RMB299.9 million (US$43.7 million) in the second quarter of 2019 from
        RMB441.0 million in the same period of 2018.

                  Revenues from recommendation services for credit cards increased by
                  31.8% to RMB196.5 million (US$28.6 million) in the second quarter of
                  2019 from RMB149.1 million in the same period of 2018, due to the


                                                    10
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 12 of 31




                  increase in both credit card volume and average fee per credit card. Credit
                  card volume for recommendation services4 in the second quarter of 2019
                  was approximately 1.8 million, representing an increase of approximately
                  20.0% from the same period of 2018. The average fee per credit card for
                  recommendation services increased to RMB108.14 (US$15.75) in the
                  second quarter of 2019 from RMB99.47 in the same period of 2018.

                                            *       *       *

        Net loss was RMB84.9 million (US$12.4 million) in the second quarter of 2019,
        compared with a net loss of RMB61.1 million in the same period of 2018. Net loss
        margin was -23.4% in the second quarter of 2019, compared with a net loss margin
        of -12.5% in the second quarter of 2018.

        25.       On December 9, 2019, the Company announced its third quarter 2019 financial

results in a press release that stated, in relevant part:

        Third Quarter 2019 Operational and Financial Highlights:

                 Credit card volume for recommendation services[] was approximately 1.8
                  million in the third quarter of 2019, representing an increase of
                  approximately 5.9% from the same period of 2018. The average fee per
                  credit card for recommendation services increased to RMB109.22
                  (US$215.28) in the third quarter of 2019 from RMB106.10 in the same
                  period of 2018. As a result, revenues from recommendation services for
                  credit cards increased by 6.6% to RMB195.6 million (US$27.4 million) in
                  the third quarter of 2019 from RMB183.5 million in the same period of
                  2018.

                                            *       *       *

        First Nine Months 2019 Operational and Financial Highlights:

                 Credit card volume for recommendation services was approximately 5.0
                  million in the first nine months of 2019, representing an increase of
                  approximately 8.7% from the same period of 2018. The average fee per
                  credit card for recommendation services increased to RMB108.05
                  (US$15.12) in the first nine months of 2019 from RMB101.31 in the same
                  period of 2018. As a result, revenues from recommendation services for
                  credit cards in the first nine months of 2019 increased by 17.2% to
                  RMB541.4 million (US$75.7 million) from RMB461.8 million in the same
                  period of 2018.

                                            *       *       *




                                                    11
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 13 of 31




        Total revenues from recommendation services decreased by 24.1% to
        RMB285.9 million (US$40.0 million) in the third quarter of 2019 from RMB376.9
        million in the same period of 2018.

                  Revenues from recommendation services for credit cards increased by 6.6%
                  to RMB195.6 million (US$27.4 million) in the third quarter of 2019 from
                  RMB183.5 million in the same period of 2018, due to the increase in both
                  credit card volume and average fee per credit card. Credit card volume for
                  recommendation services1 in the third quarter of 2019 was approximately
                  1.8 million, representing an increase of approximately 5.9% from the same
                  period of 2018. The average fee per credit card for recommendation services
                  increased to RMB109.22 (US$15.28) in the third quarter of 2019 from
                  RMB106.10 in the same period of 2018.

                                            *       *       *

        Net loss was RMB352.5 million (US$49.3 million) in the third quarter of 2019,
        compared with a net loss of RMB53.5 million in the same period of 2018. The
        increase of net loss was primarily due to the impairment loss charged in this quarter.

        26.       On March 23, 2020, Jianpu announced its fourth quarter and full year 2019 financial

results in a press release that stated, in relevant part:

        Fourth Quarter 2019 Operational and Financial Highlights:

                 Credit card volume for recommendation services[] was approximately 1.9
                  million in the fourth quarter of 2019, representing an increase of
                  approximately 5.6% from the third quarter of 2019. The average fee per
                  credit card for recommendation services increased to RMB110.21
                  (US$15.83) in the fourth quarter of 2019 from RMB109.22 in the third
                  quarter of 2019. As a result, revenues from recommendation services for
                  credit cards increased by 6.5% to RMB208.3 million (US$29.9 million) in
                  the fourth quarter of 2019 from RMB195.6 million in the third quarter of
                  2019.

                 Net loss was RMB6.6 million (US$0.9 million) in the fourth quarter of
                  2019, improved from a net loss of RMB352.5 million in the third quarter of
                  2019.

                                            *       *       *

        Total revenues from recommendation services decreased by 62.3% to
        RMB248.3 million (US$35.7 million) in the fourth quarter of 2019 from
        RMB659.2 million in the same period of 2018.

                  Revenues from recommendation services for credit cards decreased by
                  27.9% to RMB208.3 million (US$29.9 million) in the fourth quarter of 2019


                                                    12
        Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 14 of 31




              from RMB289.1 million in the same period of 2018, due to the decrease in
              both credit card volume and average fee per credit card. Credit card volume
              for recommendation services1 in the fourth quarter of 2019 was
              approximately 1.9 million, representing a decrease of approximately 26.9%
              from the same period of 2018. The average fee per credit card for
              recommendation services was RMB110.21 (US$15.83) in the fourth quarter
              of 2019, compared with RMB112.05 in the same period of 2018.

                                        *      *       *

       Net loss was RMB6.6 million (US$0.9 million) in the fourth quarter of 2019,
       compared with a net income of RMB11.9 million in the same period of 2018.

       27.    On April 30, 2020, Jianpu stated that it elected to rely on the SEC Order issued on

March 4, 2020, as amended on March 25, 2020, which provides for conditional relief to public

companies that are unable to comply with filing requirements due to COVID-10. Specifically, the

Company stated:

       The recent outbreak of COVID-19 has posed a significant impact on the Company’s
       ability to file on a timely basis its Annual Report on Form 20-F for the year ended
       December 31, 2019 (the “Annual Report”), which is originally due to be filed on
       April 30, 2020 (the “Original Due Date”). Therefore, the Company has elected to
       rely on the conditional filing relief provided under the SEC Order. In accordance
       with the SEC Order, the Company plans to file the Annual Report no later than 45
       days after the Original Due Date.

       Substantially all of the Company’s operations are concentrated in China. In
       connection with the intensifying efforts to contain the spread of COVID-19, the
       Chinese government has taken a number of actions, which included extending the
       Chinese New Year holiday, quarantining individuals infected with or suspected of
       having COVID-19, restricting residents from travel, encouraging employees of
       enterprises to work remotely from home and cancelling public activities, among
       others. To cope with the impact and to protect its employees, the Company has also
       taken a series of measures, including, among others, the adoption of modified
       operating hours, temporary closure of certain offices, remote working arrangements
       for its employees and more stringent workplace sanitation measures. Meanwhile,
       some of the Company’s financial service providers, their agents and the Company’s
       other business partners are experiencing disruptions to business operations and
       reduction in work efficiency. The foregoing factors have reduced the capacity and
       efficiency of the Company’s operations, and resulted in difficulties with respect
       to information collection related to the preparation of the Annual Report,
       particularly certain subsequent information to verify the business conducted in
       2019. As a result, the preparation of the Company’s Annual Report has been
       delayed. The Company needs more time to collect, examine, analyze and compile


                                               13
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 15 of 31




       the information, particularly certain subsequent information recently received from
       third parties, and to evaluate the impact of such information on the Company’s
       consolidated financial statements and the Annual Report. Therefore, the
       preparation of the consolidated financial statements and related notes to be included
       in the Company’s annual report on Form 20-F for the year ended December 31,
       2019 is still in progress. As such, the Company has decided to rely on the SEC
       Order.

       28.     On June 15, 2020, the Company filed a Notification of Late Filing on Form 12b-25

with the SEC, in which it stated that it could not timely file its Form 20-F for the fiscal year ended

December 31, 2019 (the “2019 20-F”). Jianpu further stated:

       Jianpu Technology Inc. (the “Company”) will not be able to file its Annual Report
       on Form 20-F for the fiscal year ended December 31, 2019 (the “Form 20-F”) by
       June 15, 2020, as extended from the original due date of April 30, 2020 pursuant to
       an order issued by the U.S. Securities and Exchange Commission under Section 36
       of the Securities Exchange Act of 1934 on March 4, 2020, as amended on March
       25, 2020. The independent Audit Committee of the Company’s Board of Directors,
       with the assistance of advisors, is in the process of conducting an internal review
       of certain matters relating to transactions between the Company and third-party
       business entities. The Audit Committee is working closely with its advisors to
       complete the review in a timely manner. The Company will not be in a position to
       file its Form 20-F until the Audit Committee completes its review and the Company
       assesses the results of the review.

       29.     On July 2, 2020, Jianpu announced that it had received a notice from NYSE

Regulation that the Company was not in compliance with listing requirements due to the failure to

timely file its 2019 20-F.

       30.     On January 5, 2021, Jianpu announced that the NYSE Regulation agreed “to

provide the Company with an additional trading period through July 1, 2021, subject to

reassessment on an ongoing basis, to complete and file the Company’s Annual Report on Form

20-F for the year ended December 31, 2019.”

       31.     The above statements identified in ¶¶ 17-30 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that certain of the



                                                 14
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 16 of 31




Company’s transactions carried out by the Credit Card Recommendation Business Unit involved

undisclosed relationships or lacked business substance; (2) that, as a result, Jianpu’s revenue and

costs and expenses for fiscal 2018 and 2019 were overstated; (3) that there were material

weaknesses in Jianpu’s internal control over financial reporting; (4) that, as a result of the

foregoing, the Company’s fiscal 2018 Form 20-F was reasonably likely to be restated; and (5) that,

as a result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects were materially misleading and/or lacked a reasonable basis.

                          Disclosures at the End of the Class Period

       32.     On February 16, 2021, Jianpu announced the results of its review into “transactions

carried out by the Credit Card Recommendation Business Unit” with third-party business entities.

The Company concluded that previously reported revenue and associated expenses had been

inflated due to “certain transactions [that] involved third-party agents (including both upstream

agents and downstream suppliers) with undisclosed relationships and some transactions [that]

lacked business substance.” Specifically, in a press release stating that the review was

“substantially complete,” the Company stated, in relevant part:

       Summary of Findings

       The following is a summary of the principal findings of the Review as of the date
       hereof. Unless otherwise indicated, the Review findings generally cover the fiscal
       years 2017 through 2019.

       The Review found that certain transactions involved third-party agents (including
       both upstream agents and downstream suppliers) with undisclosed relationships,
       and some transactions lacked business substance (“questionable transactions”). As
       a result, certain revenue and associated expenses were inflated or inaccurately
       recorded in the financial statements. Evidence suggested that certain employees
       from the Credit Card BU may have known about or been involved in certain of
       the questionable transactions that resulted in inflated sales commissions to such
       employees. In relation to the questionable transactions, the Review found that
       certain employees improperly altered supporting documents that were provided
       to the Company’s external auditor.



                                                15
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 17 of 31




       Other than a business unit head-level employee who has since been terminated, the
       Review did not find any evidence that other members of senior management who
       supervised the Credit Card BU knew about or participated in any of the
       questionable transactions.

       33.     In the same press release, Jianpu stated that it would restate its financial statements

for fiscal 2018 and that “investors must exercise caution” with respect to the previously reported

fiscal 2019 financial information. Jianpu stated that it “anticipates the total amount of overstated

revenue for the fiscal years 2018 and 2019 to be approximately, RMB 90 million and RMB 164

million, respectively, representing approximately 4.5% and 10.1% of the total revenue previously

reported.” Specifically, the Company stated:

       Follow-up Financial Impact Assessment

       The Company is assessing the overall financial impact of the questionable
       transactions on its financial statements, including the adjustment of the revenue
       recognized for the fiscal years 2018 and 2019 to net-based recognition and the
       reversal of certain revenue and the related costs and expenses. The Company
       anticipates the total amount of overstated revenue for the fiscal years 2018 and
       2019 to be approximately, RMB 90 million and RMB 164 million, respectively,
       representing approximately 4.5% and 10.1% of the total revenue previously
       reported by the Company for such years, and the adjustment to overstated cost and
       expenses together with the reserve for potential credit loss to be approximately
       RMB 90 million and RMB 130 million for the fiscal years of 2018 and 2019,
       respectively, resulting in a minimal net profit impact for the fiscal year 2018 and
       RMB 34 million of net loss impact for the fiscal year 2019.

       The Company’s consolidated financial statements for fiscal year 2018 will be
       restated accordingly; the previously issued audited financial statements for the
       fiscal year 2018 and the auditor’s report can no longer be relied upon. Moreover,
       investors must exercise caution when using the Company’s previously announced
       unaudited financial information for the fiscal year 2019.

       34.     On this news, the Company’s share price fell $0.60, or 13%, to close at $3.94 per

share on February 16, 2021, on unusually heavy trading volume.

                               CLASS ACTION ALLEGATIONS

       35.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased


                                                 16
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 18 of 31




or otherwise acquired Jianpu shares between May 29, 2018 and February 16, 2021, inclusive, and

who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of the Company, at all relevant times, members of their immediate families and their

legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or had

a controlling interest.

        36.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Jianpu’s shares actively traded on the NYSE. While

the exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through appropriate discovery, Plaintiff believes that there are at least hundreds or thousands of

members in the proposed Class. Millions of Jianpu shares were traded publicly during the Class

Period on the NYSE. Record owners and other members of the Class may be identified from

records maintained by Jianpu or its transfer agent and may be notified of the pendency of this

action by mail, using the form of notice similar to that customarily used in securities class actions.

        37.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        38.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        39.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)     whether the federal securities laws were violated by Defendants’ acts as

alleged herein;




                                                   17
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 19 of 31




               (b)     whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Jianpu; and

               (c)     to what extent the members of the Class have sustained damages and the

proper measure of damages.

       40.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                              UNDISCLOSED ADVERSE FACTS

       41.     The market for Jianpu’s shares was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Jianpu’s shares traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired Jianpu’s shares relying upon the

integrity of the market price of the Company’s shares and market information relating to Jianpu,

and have been damaged thereby.

       42.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Jianpu’s shares, by publicly issuing false and/or misleading statements and/or

omitting to disclose material facts necessary to make Defendants’ statements, as set forth herein,

not false and/or misleading. The statements and omissions were materially false and/or misleading

because they failed to disclose material adverse information and/or misrepresented the truth about

Jianpu’s business, operations, and prospects as alleged herein.




                                                 18
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 20 of 31




       43.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Jianpu’s financial well-being and prospects. These material misstatements and/or

omissions had the cause and effect of creating in the market an unrealistically positive assessment

of the Company and its financial well-being and prospects, thus causing the Company’s shares to

be overvalued and artificially inflated at all relevant times. Defendants’ materially false and/or

misleading statements during the Class Period resulted in Plaintiff and other members of the Class

purchasing the Company’s shares at artificially inflated prices, thus causing the damages

complained of herein when the truth was revealed.

                                      LOSS CAUSATION

       44.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       45.     During the Class Period, Plaintiff and the Class purchased Jianpu’s shares at

artificially inflated prices and were damaged thereby. The price of the Company’s shares

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                 SCIENTER ALLEGATIONS

       46.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced


                                                19
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 21 of 31




in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding Jianpu, their control over, and/or

receipt and/or modification of Jianpu’s allegedly materially misleading misstatements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Jianpu, participated in the fraudulent scheme alleged herein.

                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       47.     The market for Jianpu’s shares was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Jianpu’s shares traded at artificially inflated prices during the Class Period. On March 4,

2019, the Company’s share price closed at a Class Period high of $62.72 per share. Plaintiff and

other members of the Class purchased or otherwise acquired the Company’s shares relying upon

the integrity of the market price of Jianpu’s shares and market information relating to Jianpu, and

have been damaged thereby.

       48.     During the Class Period, the artificial inflation of Jianpu’s shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the damages

sustained by Plaintiff and other members of the Class. As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Jianpu’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of Jianpu and its business,

operations, and prospects, thus causing the price of the Company’s shares to be artificially inflated

at all relevant times, and when disclosed, negatively affected the value of the Company shares.

Defendants’ materially false and/or misleading statements during the Class Period resulted in



                                                 20
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 22 of 31




Plaintiff and other members of the Class purchasing the Company’s shares at such artificially

inflated prices, and each of them has been damaged as a result.

       49.     At all relevant times, the market for Jianpu’s shares was an efficient market for the

following reasons, among others:

               (a)     Jianpu shares met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

               (b)     As a regulated issuer, Jianpu filed periodic public reports with the SEC

and/or the NYSE;

               (c)     Jianpu regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     Jianpu was followed by securities analysts employed by brokerage firms

who wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms. Each of these reports was publicly available

and entered the public marketplace.

       50.     As a result of the foregoing, the market for Jianpu’s shares promptly digested

current information regarding Jianpu from all publicly available sources and reflected such

information in Jianpu’s share price. Under these circumstances, all purchasers of Jianpu’s shares

during the Class Period suffered similar injury through their purchase of Jianpu’s shares at

artificially inflated prices and a presumption of reliance applies.

       51.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),




                                                 21
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 23 of 31




because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

       52.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of Jianpu

who knew that the statement was false when made.




                                                  22
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 24 of 31




                                          FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        53.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        54.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Jianpu’s shares at artificially inflated prices. In furtherance

of this unlawful scheme, plan and course of conduct, Defendants, and each defendant, took the

actions set forth herein.

        55.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s shares in an effort to maintain

artificially high market prices for Jianpu’s shares in violation of Section 10(b) of the Exchange

Act and Rule 10b-5. All Defendants are sued either as primary participants in the wrongful and

illegal conduct charged herein or as controlling persons as alleged below.

        56.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Jianpu’s financial

well-being and prospects, as specified herein.

        57.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course


                                                 23
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 25 of 31




of conduct as alleged herein in an effort to assure investors of Jianpu’s value and performance and

continued substantial growth, which included the making of, or the participation in the making of,

untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about Jianpu and its business operations and future prospects in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s shares during the Class Period.

       58.     Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       59.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and




                                                 24
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 26 of 31




for the purpose and effect of concealing Jianpu’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its shares. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       60.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of Jianpu’s

shares was artificially inflated during the Class Period. In ignorance of the fact that market prices

of the Company’s shares were artificially inflated, and relying directly or indirectly on the false

and misleading statements made by Defendants, or upon the integrity of the market in which the

shares trades, and/or in the absence of material adverse information that was known to or recklessly

disregarded by Defendants, but not disclosed in public statements by Defendants during the Class

Period, Plaintiff and the other members of the Class acquired Jianpu’s shares during the Class

Period at artificially high prices and were damaged thereby.

       61.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Jianpu was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Jianpu shares, or, if

they had acquired such shares during the Class Period, they would not have done so at the

artificially inflated prices which they paid.




                                                  25
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 27 of 31




        62.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        63.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s shares during the Class Period.

                                        SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        64.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        65.     Individual Defendants acted as controlling persons of Jianpu within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with the

SEC and disseminated to the investing public, Individual Defendants had the power to influence

and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or cause the statements to be corrected.

        66.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the




                                                 26
         Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 28 of 31




particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        67.    As set forth above, Jianpu and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position

as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange

Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other

members of the Class suffered damages in connection with their purchases of the Company’s

shares during the Class Period.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.




                                                    27
        Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 29 of 31




Dated: February 17, 2021            By:    s/ Gregory B. Linkh
                                    GLANCY PRONGAY & MURRAY LLP
                                    Gregory B. Linkh (GL-0477)
                                    230 Park Ave., Suite 530
                                    New York, NY 10169
                                    Telephone: (212) 682-5340
                                    Facsimile: (212) 884-0988
                                    Email: glinkh@glancylaw.com

                                    Robert V. Prongay
                                    Charles H. Linehan
                                    Pavithra Rajesh
                                    1925 Century Park East, Suite 2100
                                    Los Angeles, CA 90067
                                    Telephone: (310) 201-9150
                                    Facsimile: (310) 201-9160
                                    Email: info@glancylaw.com

                                    THE LAW OFFICES OF FRANK R. CRUZ
                                    Frank R. Cruz
                                    1999 Avenue of the Stars, Suite 1100
                                    Los Angeles, CA 90067
                                    Telephone: (310) 914-5007

                                    Attorneys for Plaintiff Michael Guttentag




                                      28
   Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 30 of 31



                   SWORN CERTIFICATION OF PLAINTIFF


          JIANPU TECHNOLOGY INC. SECURITIES LITIGATION


  I, Michael Guttentag, certify that:

  1. I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
     Plaintiff motion on my behalf.

  2. I did not purchase the Jianpu Technology Inc. securities that are the subject of this
     action at the direction of plaintiff’s counsel or in order to participate in any private
     action arising under this title.

  3. I am willing to serve as a representative party on behalf of a class and will testify at
     deposition and trial, if necessary.

  4. My transactions in Jianpu Technology Inc. securities during the Class Period set forth
     in the Complaint are as follows:

         (See attached transactions)

  5. I have not sought to serve, nor served, as a representative party on behalf of a class
     under this title during the last three years, except for the following:

  6. I will not accept any payment for serving as a representative party, except to receive
     my pro rata share of any recovery or as ordered or approved by the court, including
     the award to a representative plaintiff of reasonable costs and expenses (including lost
     wages) directly relating to the representation of the class.


  I declare under penalty of perjury that the foregoing are true and correct statements.



  2/17/2021
________________                         _________________________________________
      Date                                            Michael Guttentag
Case 1:21-cv-01419-JMF Document 1 Filed 02/17/21 Page 31 of 31




    Michael Guttentag's Transactions in Jianpu Technology Inc. (JT)
                              Account 1
     Date    Transaction Type       Quantity          Unit Price
  2/16/2021        Bought              200             $4.6700
  2/16/2021        Bought              200             $4.4599
  2/16/2021        Bought               40             $4.3000
  2/16/2021        Bought               28             $4.2999
  2/16/2021        Bought              200             $4.0907
  2/16/2021        Bought              200             $4.0962




    Michael Guttentag's Transactions in Jianpu Technology Inc. (JT)
                              Account 2
     Date    Transaction Type       Quantity          Unit Price
  2/16/2021        Bought               48             $5.0788
  2/16/2021        Bought              100             $4.6700
  2/16/2021        Bought               40             $4.4492
  2/16/2021        Bought              200             $3.9860
